Case 8:18-cv-01571-JVS-DFM Document 106 Filed 09/13/19 Page 1 of 30 Page ID #:4655



    1 FEINBERG DAY KRAMER ALBERTI
    2 LIM TONKOVICH & BELLOLI LLP
      Robert F. Kramer (SBN 181706)
    3 rkramer@feinday.com
    4 M. Elizabeth Day (SBN 177125)
      eday@feinday.com
    5 David Alberti (SBN 220625)
    6 dalberti@feinday.com
      Russell S. Tonkovich (SBN 233280)
    7 rtonkovich@feinday.com
    8 Marc C. Belloli (SBN 244290)
      mbelloli@feinday.com
    9 Nicholas V. Martini (SBN 237687)
   10 nmartini@feinday.com
      Kate E. Hart (SBN 275121)
   11 khart@feinday.com
   12 Aidan M. Brewster (SBN 319691)
      abrewster@feinday.com
   13 1600 El Camino Real, Suite 280
   14 Menlo Park, California 94025
      Telephone: (650) 618-4360
   15 Facsimile: (650) 618-4368
   16
      Attorneys for Plaintiff
   17 Polaris PowerLED Technologies, LLC
   18
   19                     UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
   20
   21    POLARIS POWERLED                      Case No. 8:18-cv-01571-JVS (DFMx)
   22    TECHNOLOGIES, LLC,
                                               PLAINTIFF POLARIS
   23               Plaintiff,                 POWERLED TECHNOLOGIES,
                                               LLC’S OPENING CLAIM
   24               v.                         CONSTRUCTION BRIEF
   25    VIZIO, INC.,
                                               Hearing:     October 24, 2019
   26               Defendant.                 Time:        3:00 p.m.
   27                                          Crtrm:       10C
                                               Judge:       Hon. James v. Selna
   28

                                                            PLAINTIFF’S OPENING CLAIM
                                                                 CONSTRUCTION BRIEF
                                                          CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 106 Filed 09/13/19 Page 2 of 30 Page ID #:4656



    1                                         TABLE OF CONTENTS
    2
        I.     INTRODUCTION............................................................................................1
    3
        II.    OVERVIEW OF THE ’117 PATENT .............................................................2
    4
        III.   LEGAL STANDARDS ....................................................................................6
    5
        IV.    ARGUMENT ...................................................................................................7
    6
               A.       “Ambient Light” ....................................................................................7
    7
               B.       “Configured To” ....................................................................................9
    8
               C.       “Dark Level Bias” Terms.....................................................................11
    9
                        1.       “Dark Level Bias” Has Its Plain and Ordinary Meaning
   10                            Based on the Intrinsic Evidence ................................................12
   11                   2.       Another District Court, Polaris’ Expert, and VIZIO’s Expert
                                 All Agree That “Dark Level Bias” Is Definite And Has Its
   12                            Plain and Ordinary Meaning......................................................17
   13          D.       “The Brightness Control Signal Is Maintained Above a
                        Predetermined Level When the Ambient Light Level Decreases to
   14                   Approximately Zero” ...........................................................................20
   15          E.       “Overdrive Clamp Circuit” ..................................................................25
   16   V.     CONCLUSION ..............................................................................................25
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                                i
                                                                                    PLAINTIFF’S OPENING CLAIM
                                                                                         CONSTRUCTION BRIEF
                                                                                  CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 106 Filed 09/13/19 Page 3 of 30 Page ID #:4657



    1
                                             TABLE OF AUTHORITIES
    2   CASES
    3   BASF Corp. v. Johnson Matthey, Inc.,
    4     875 F.3d 1360 (Fed. Cir. 2017) ........................................................................7, 16
        Core Wireless Licensing S.A.R.L. v. Apple Inc.,
    5
          899 F.3d 1356 (Fed. Cir. 2018) ............................................................................10
    6   Duraflame, Inc. v. Hearthmark, LLC,
    7     2013 WL 594241 (N.D. Cal. Feb. 14, 2013) ........................................................23
    8   Integra LifeSciences Corp. v. HyperBranch Medical Tech., Inc.,
           2017 WL 3336274 (D. Del. Jul. 27, 2017) ...........................................................23
    9
        Int'l Bus. Machines v. The Priceline Group, Inc.,
   10      2016 WL 6405824 (D. Del. Oct. 28, 2016)……………………………………..23
   11   Interval Licensing LLC v. AOL, Inc.,
           766 F.3d 1364 (Fed. Cir. 2014) ........................................................................7, 23
   12
        Invitrogen Corp. v. Biocrest Mfg., L.P.,
   13     424 F.3d 1374 (Fed. Cir. 2005) ..............................................................................7
   14   Luminara Worldwide, LLC v. Liown Elecs. Co. Ltd.,
   15     814 F.3d 1343 (Fed. Cir. 2016) ..........................................................................6, 7
        Max Blu Techs., LLC v. Cinedigm Corp.,
   16
         2016 WL 3688801 (E.D. Tex. Jul. 12, 2016) .......................................................24
   17   Messer v. HO Sports Co. Inc.,
   18    2007 WL 2011210 (D. Or. Jul. 9, 2007) ..............................................................24
   19   Nautilus, Inc. v. Biosig Instruments, Inc.,
          572 US 898 (2014) .................................................................................................7
   20
        Phillips v. AWH Corp.,
   21     415 F.3d 1303 (Fed. Cir. 2005) ......................................................................6, 7, 8
   22   Polaris PowerLED Techs., Inc. v. Samsung Elecs. Am., Inc. et al.,
   23     Civil Action No. 2:17-cv-00715-JRG (E.D. Tex.) ....................................... passim
        Radware Ltd. v. A10 Networks, Inc.,
   24
          2014 WL 1572644 (N.D. Cal. April 18, 2014) ....................................................10
   25   SIPCO, LLC v. Abb, Inc.,
          2012 WL 3112302 (E.D. Tex. July 20, 2012)…………..………………………10
   26
   27   Thomas Swan & Co. Ltd. v. Finisar Corp.,
          2014 WL 2885296 (E.D. Tex. Jun. 25, 2014) ......................................................24
   28

                                                                                      PLAINTIFF’S OPENING CLAIM
                                                              - ii -                       CONSTRUCTION BRIEF
                                                                                    CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 106 Filed 09/13/19 Page 4 of 30 Page ID #:4658



    1   Twin Rivers Eng’g, Inc. v. Fieldpiece Instruments, Inc.,
    2     2018 WL 1583382 (C.D. Cal. 2018) ....................................................................24

    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                                              PLAINTIFF’S OPENING CLAIM
                                                        - iii -                    CONSTRUCTION BRIEF
                                                                            CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 106 Filed 09/13/19 Page 5 of 30 Page ID #:4659



    1   I.    INTRODUCTION
    2         Plaintiff Polaris PowerLED Technologies, LLC (“Polaris”) has filed suit
    3   against Defendant VIZIO, Inc. (“VIZIO”) for infringement of U.S. Patent No.
    4   8,223,117 (“’117 patent”) and U.S. Patent No. 7,239,087 (“’087 patent”). All ten
    5   terms identified for construction by the parties are from the ’117 patent. The ’117
    6   patent claims novel methods and apparatuses for controlling the brightness of a
    7   display based on a user signal, a sensing signal from a light sensor that is indicative
    8   of the ambient light level, and a dark level bias value applied by the system.
    9         Both patents-in-suit were developed by engineers at Microsemi Corporation
   10   (“Microsemi”), a large microprocessor and electronic components company with
   11   over a billion dollars in revenue that is headquartered in this District. Microsemi
   12   was involved in the formation of Polaris in 2017. The Chief Executive Officer of
   13   Polaris is the former Chief Operating Officer of Microsemi. Further, the Chief
   14   Technology Officer of Polaris, Bruce Ferguson, was formerly a Chief Engineer at
   15   Microsemi and is the inventor of the ’117 patent.
   16         Polaris asserts that the proposed terms should be given their plain and
   17   ordinary meaning in light of the claim language and intrinsic evidence, which is
   18   consistent with Federal Circuit precedent and how the same claim terms of the ’117
   19   patent have been construed by another district court.
   20         VIZIO’s proposed constructions, however, are contrary to Federal Circuit
   21   precedent and the intrinsic evidence as discussed in detail below. Moreover, VIZIO
   22   asserts that 7 of the 10 terms proposed for construction are indefinite in an effort to
   23   invalidate all claims of the ’117 patent and avoid an adjudication of this case on the
   24   merits.1 VIZIO has also refused to state its theory of indefiniteness in the Joint
   25   Claim Construction Statement or in its invalidity contentions. Therefore, as of the
   26
        1
   27    VIZIO contends that 19 of 22 terms identified in the Joint Claim Construction
        Statement are indefinite including all 8 terms of the ’087 patent. ECF 78-1 at Nos.
   28   15-22.
                                                   1
                                                                   PLAINTIFF’S OPENING CLAIM
                                                                        CONSTRUCTION BRIEF
                                                                 CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 106 Filed 09/13/19 Page 6 of 30 Page ID #:4660



    1   filing of this brief, VIZIO has not disclosed to Polaris its theory of indefiniteness,
    2   which is improper. Regardless, VIZIO cannot prove by clear and convincing
    3   evidence that any term of the ’117 patent is indefinite. For example, VIZIO asserts
    4   that several “dark level bias” terms are indefinite. However, another district court
    5   has already construed “dark level bias” to be definite; and VIZIO’s own expert has
    6   admitted that it is definite and has a plain meaning to one of ordinary skill in the art.
    7            The Court should thus adopt Polaris construction of the proposed terms.
    8   II.      OVERVIEW OF THE ’117 PATENT
    9            The ’117 patent is entitled “Method and Apparatus to Control Display
   10   Brightness with Ambient Light Correction.” The ’117 patent is directed to methods
   11   and apparatuses for controlling the brightness of a display based on the ambient
   12   light detected by a light sensor, a user signal indicative of a user selectable
   13   brightness setting, and a dark level bias value. Ex. A (’117 patent), Abstract, Figs.
   14   1-10, col. 1:60-12:25.2 The inventions of the ’117 patent can be implemented in
   15   various ways including in software, analog circuitry, or mixed-signal circuitry. Id.
   16   at col. 2:7-16, 5:30-43, 14:9-12. Claim 1, which is representative, is shown below.
   17            1. A brightness control circuit with selective ambient light correction
   18            comprising:
                 a first input configured to receive a user signal indicative of a user
   19
                 selectable brightness setting;
   20            a light sensor configured to sense ambient light and to output a
   21            sensing signal indicative of the ambient light level;
   22            a multiplier configured to selectively generate a combined signal
                 based on both the user signal and the sensing signal; and
   23
                 a dark level bias configured to adjust the combined signal to generate
   24            a brightness control signal that is used to control a brightness level of
   25            a visible display such that the brightness control signal is maintained
                 above a predetermined level when the ambient light level decreases to
   26            approximately zero.
   27
   28   2
            All exhibits are to the Declaration of Kate E. Hart; and all emphasis is added.
                                                                     PLAINTIFF’S OPENING CLAIM
                                                   -2-                    CONSTRUCTION BRIEF
                                                                   CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 106 Filed 09/13/19 Page 7 of 30 Page ID #:4661



    1   Id. at col. 12:27-43.
    2           The ’117 patent describes several embodiments to illustrate the invention.
    3   In Figure 1, the dark level bias is added to the scaled sensing signal from the
    4   ambient light sensor at 104. Id. at Fig. 1, col. 4:45-5:14. That sum is then
    5   multiplied by the “dimming control,” which is a user signal indicative of a user
    6   selectable brightness setting. Id. K1 (100), K2 (102), and K3 (108) are scalar
    7   circuits that adjust the dark level bias, sensing signal, and the combined signal. Id.
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18         FIG. 1 is a block diagram of one embodiment of a brightness control
   19         circuit with ambient light correction. A user input (DIMMING
              CONTROL) is multiplied by a sum of a dark level bias (DARK LEVEL
   20         BIAS) and a light sensor output (LIGHT SENSOR) to produce a
   21         brightness control signal (BRIGHTNESS CONTROL) for a display
              driver 112. In one configuration, the dark level bias and the light sensor
   22         output are adjusted by respective scalar circuits (k1, k2) 100, 102 before
   23         being added by a summing circuit 104. An output of the summing
              circuit 104 and the user input is provided to a multiplier circuit 106. An
   24         output of the multiplier circuit 106 can be adjusted by a third scalar
   25         circuit (k3) 108 to produce the brightness control signal. An overdrive
              clamp circuit 110 is coupled to the brightness control signal to limit its
   26         amplitude range at the input of the display driver 112.
   27   Id. at Fig. 1, col. 4:46-61. When the sensing signal from the light sensor is zero
   28   (e.g., in complete darkness when the ambient light is approximately zero), the dark
                                                                  PLAINTIFF’S OPENING CLAIM
                                                -3-                    CONSTRUCTION BRIEF
                                                                CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 106 Filed 09/13/19 Page 8 of 30 Page ID #:4662



    1   level bias, which is added to the sensing signal to make it non-zero before
    2   multiplication, will make the brightness control signal positive and maintain it at a
    3   predetermined level when the ambient light is zero. This adjustment by the “dark
    4   level bias” allows the screen to still be visible in the absence of ambient light.
    5         In Figure 2, the scaled sensing signal is multiplied by the “dimming control,”
    6   which is a user signal, at 106. Id. at Fig. 2, col. 5:15-29. A dark level bias is then
    7   added to that product at 104. Id. K1 (100), K2 (102), and K3 (108) are again scalar
    8   circuits that adjust the dark level bias, sensing signal, and brightness control signal,
    9   respectively. Id.
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21         FIG. 2 is a block diagram of another embodiment of a brightness control
              circuit with ambient light correction. A light sensor output (LIGHT
   22         SENSOR) is adjusted by a scalar circuit (k2) 102 and then provided to
   23         a multiplier circuit 106. A user input (DIMMING CONTROL) is also
              provided to the multiplier circuit 106. The multiplier circuit 106
   24         outputs a signal that is the product of the user input and scaled light
   25         sensor output. A summing circuit 104 adds the product to a dark level
              bias (DARK LEVEL BIAS) that has been adjusted by scalar circuit
   26         (k1) 100. An output of the summing circuit 104 is adjusted by scalar
   27         circuit (k3) 108 to generate a brightness control signal (BRIGHTNESS
              CONTROL) for a display driver 112. An overdrive clamp 110 is
   28

                                                                   PLAINTIFF’S OPENING CLAIM
                                                 -4-                    CONSTRUCTION BRIEF
                                                                 CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 106 Filed 09/13/19 Page 9 of 30 Page ID #:4663



    1         coupled to the brightness control signal to limit its amplitude range at
              the input of the display driver 112.
    2
        Id. In Figure 2, when the sensing signal is zero (e.g., in complete darkness when the
    3
        ambient light is approximately zero), the combined signal resulting from multiplying
    4
        the sensing signal and user signal would be zero as any number multiplied by zero is
    5
        zero. The dark level bias, which is added to the combined signal in Figure 2,
    6
        maintains the brightness control signal above a predetermined level at zero ambient
    7
        light. This adjustment by the “dark level bias” value allows the screen to still be
    8
        visible in the absence of ambient light.
    9
              Figure 4 shows another embodiment. In automatic mode, the brightness
   10
        control signal in Figure 4 is calculated according to the following equation wherein
   11
        the dutycycle is the user signal, the first term in brackets is the dark level bias, and
   12
        ISRC is the sensing signal. Id. at Fig. 4, col. 7:3-47.
   13
   14
   15
   16
   17
   18         The term “dutycycle” corresponds to the duty cycle of the user
   19         adjustable PWM logic signal. The term “VCC” corresponds to the
              logic high output from the input buffer circuit 410. The term “ISRC”
   20         corresponds to the sensor current signal. The first major term within
   21         the brackets corresponds to a scaled dark bias level of the brightness
              control signal in total ambient darkness. The second major term
   22         within the brackets introduces the effect of the visible light sensor 402.
   23         The network of resistors 412, 420 416, 418 helps to provide the dark
              bias level and to scale the product of the sensor current signal and the
   24
              user adjustable PWM logic signal.
   25   Id. At Fig 4, col. 7:24-35. When the sensing signal ISRC is zero (e.g., when the
   26   ambient light is approximately zero), the dark level bias, which is added to the
   27   sensing signal to make it non-zero before multiplication, will make the brightness
   28

                                                                    PLAINTIFF’S OPENING CLAIM
                                                   -5-                   CONSTRUCTION BRIEF
                                                                  CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 106 Filed 09/13/19 Page 10 of 30 Page ID
                                 #:4664


  1   control signal positive and maintain it at a predetermined level when the ambient
  2   light is zero.
  3           In Figure 9, the brightness control signal is calculated as shown below.
  4
  5
  6
  7   Id. at Fig. 9, col. 10:33-11:26. The “binary % fullscale” is the user signal. Id.
  8   ISRC is the sensing signal. Id. When the sensing signal ISRC is zero (e.g., when
  9   the ambient light is approximately zero), the dark level bias, which is added to the
10    sensing signal to make it non-zero before multiplication, will make the brightness
11    control signal positive and maintain it at a predetermined level when the ambient
12    light is zero.
13    III.    LEGAL STANDARDS
14            “It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the
15    invention to which the patentee is entitled the right to exclude.’” Phillips v. AWH
16    Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (citation omitted). “Absent
17    lexicography or disavowal, we do not depart from the plain meaning of the claims.”
18    Luminara Worldwide, LLC v. Liown Elecs. Co. Ltd., 814 F.3d 1343, 1353 (Fed. Cir.
19    2016). “To act as a lexicographer, a patentee must ‘clearly set forth a definition of
20    the disputed claim term’ and ‘clearly express an intent to redefine the term.’” Id.
21    (citation omitted). “While such disavowal can occur either explicitly or implicitly, it
22    must be clear and unmistakable.” Id. “[T]he ordinary meaning of claim language as
23    understood by a person of skill in the art may be readily apparent even to lay judges,
24    and claim construction in such cases involves little more than the application of the
25    widely accepted meaning of commonly understood words.” Phillips, 415 F.3d at
26    1314.
27            The specification is the “single best guide to the meaning of a disputed term.”
28    Id. at 1315. While Courts may rely on extrinsic evidence, it is “less significant than
                                                                  PLAINTIFF’S OPENING CLAIM
                                                -6-                    CONSTRUCTION BRIEF
                                                                CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 106 Filed 09/13/19 Page 11 of 30 Page ID
                                 #:4665


  1   the intrinsic record in determining ‘the legally operative meaning of claim
  2   language.’” Id. at 1317 (citation omitted).
  3         The Supreme Court has stated that, to meet the definiteness requirement of 35
  4   U.S.C. §112, ¶2, “a patent is invalid for indefiniteness if its claims, read in light of
  5   the specification delineating the patent, and the prosecution history, fail to inform,
  6   with reasonable certainty, those skilled in the art about the scope of the invention.”
  7   Nautilus, Inc. v. Biosig Instruments, Inc., 572 US 898, 901 (2014). As the Nautilus
  8   Court recognized, “the definiteness requirement must take into account the inherent
  9   limitations of language. Some modicum of uncertainty . . . is the ‘price of ensuring
10    the appropriate incentives for innovation.’” Id. at 909. “[A] patentee need not
11    define his invention with mathematical precision in order to comply with the
12    definiteness requirement.” Invitrogen Corp. v. Biocrest Mfg., L.P., 424 F.3d 1374,
13    1384 (Fed. Cir. 2005); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364,
14    1370 (Fed. Cir. 2014) (“absolute or mathematical precision is not required” to make
15    a claim definite). “The definiteness requirement, so understood, mandates clarity,
16    while recognizing that absolute precision is unattainable.” Id. A challenger has the
17    burden of proving indefiniteness by clear and convincing evidence. BASF Corp. v.
18    Johnson Matthey, Inc., 875 F.3d 1360, 1365 (Fed. Cir. 2017).
19    IV.   ARGUMENT
20          A.     “Ambient Light”
21            Claim Term               Polaris’ Construction         VIZIO’s Construction
22
       “ambient light”               Plain and ordinary meaning Light surrounding a
23                                                              visible display
24
            “Absent lexicography or disavowal, we do not depart from the plain meaning
25
      of the claims.” Luminara, 814 F.3d at 1353. Because there is no lexicography or
26
      disavowal, “ambient light” should be construed to have its plain and ordinary
27
      meaning. Id. “Ambient light” is a plain English phrase that is easily understood by
28

                                                                  PLAINTIFF’S OPENING CLAIM
                                               -7-                     CONSTRUCTION BRIEF
                                                                CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 106 Filed 09/13/19 Page 12 of 30 Page ID
                                 #:4666


  1   a jury and does not require further construction. Phillips, 415 F.3d at 1314 (“[T]he
  2   ordinary meaning of claim language as understood by a person of skill in the art may
  3   be readily apparent even to lay judges, and claim construction in such cases involves
  4   little more than the application of the widely accepted meaning of commonly
  5   understood words.”).
  6         VIZIO’s proposed construction is not the plain and ordinary meaning and is
  7   contrary to the intrinsic evidence. First, VIZIO’s construction is contrary to the
  8   embodiments in the specification. In the embodiments of the ’117 patent, light
  9   sensors detect the ambient light in the vicinity of the light sensor, not the entire
10    display. Balakrishnan Decl., ¶13. Each of the embodiments in the ’117 patent has a
11    light sensor that detects ambient light at the light sensor not at some unnamed other
12    location surrounding the visible display. See, e.g., Ex. A, Figs. 1, 2, col. 4:46-52,
13    5:15-18, 6:22-25, 10:33-35.
14          Second, VIZIO’s proposed construction is contrary to both the claim language
15    and the plain English meaning of “ambient light.” Technical dictionaries define
16    “ambient light” as “light present in the environment around a detecting device.” Ex.
17    B at 18. In the claims of the ’117 patent, the detecting device is a light sensor not a
18    “visible display.” Claim 1, for example, states “a light sensor configured to sense
19    ambient light and to output a sensing signal indicative of the ambient light level.”
20    Ex. A, col. 12:32-34. Therefore, the “ambient light” in the claims of the ’117 patent
21    is the light present in the environment around the light sensor not the “light
22    surrounding a visible display” as VIZIO contends, which could include light on the
23    backside of the television far from the light sensor. VIZIO’s proposed construction
24    is thus contrary to the language of claim 1 and the plain meaning of “ambient light.”
25          VIZIO’s construction is contrary to the claim language, the embodiments in
26    the specification, and the plain meaning of “ambient light.” Therefore, the Court
27    should construe “ambient light” to have its plain and ordinary meaning.
28    ///
                                                                  PLAINTIFF’S OPENING CLAIM
                                               -8-                     CONSTRUCTION BRIEF
                                                                CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 106 Filed 09/13/19 Page 13 of 30 Page ID
                                 #:4667


  1         B.     “Configured To”
  2     Claim Term              Polaris’ Construction             VIZIO’s Construction
  3
       “configured to” actually programmed or implemented Plain and ordinary
  4                    with hardware or software to       meaning
  5         The district court in Polaris PowerLED Techs., Inc. v. Samsung Elecs. Am.,
  6   Inc. et al., Civil Action No. 2:17-cv-00715-JRG (E.D. Tex.) (the “Samsung case”)
  7   construed “configured to” in the claims of the ’117 patent at summary judgment
  8   when a dispute between the parties arose as to its meaning. Ex. C, at pp. 3-4. The
  9   district court correctly construed “configured to” in the ’117 patent to mean
10    “actually programmed or implemented with hardware or software to.” Id. This
11    construction of “configured to” would require that the accused televisions have
12    hardware and/or software to perform the asserted claims of the ’117 patent.
13          The district court’s reasoning for its construction of “configured to” in the
14    Samsung case is based on both the case law and the specification of the ’117 patent.
15    Id. The district court in Samsung explained its construction as follows:
16          The Court, consistent with O2 Micro International Ltd. v. Beyond
17          Innovation Technology Co., determined that this motion and Polaris’s
            related motion (Dkt. No. 196) raised an actual dispute as scope of the
18          term “configured to,” as set forth in U.S. Patent No. 8,223,117 (the
19          “’117 Patent”), requiring additional claim construction. (Dkt. No. 330,
            at 131:8–12, 20–23.) 521 F.3d 1351, 1360 (Fed. Cir. 2008) (“When
20          the parties raise an actual dispute regarding the proper scope of [the]
21          claims, the court, not the jury, must resolve that dispute.”).
            Accordingly, the Court sua sponte construed the term “configured to”
22          (Dkt. No. 18-1, at 12:30–38) as “actually programmed or
23          implemented with hardware or software to.” (Dkt. No. 330, at
            131:13–19.) See SIPCO, LLC v. ABB, Inc., No. 6:11-cv-48-LED-JDL,
24          2012 WL 3112302, at *11 (E.D. Tex. July 30, 2012) (“[T]he claims
25          mandate that the devices are ‘configured to’ perform particular
            functions. Interpreting ‘configured to’ as requiring only mere
26          capability would eliminate any meaningful limits to the claims.
27          Accordingly, the Court finds that ‘configured to’ means ‘actually
            programmed or equipped with hardware or software to.’”). This
28          construction is consistent with the intrinsic record—i.e., the
                                                                PLAINTIFF’S OPENING CLAIM
                                             -9-                     CONSTRUCTION BRIEF
                                                              CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 106 Filed 09/13/19 Page 14 of 30 Page ID
                                 #:4668


  1         specification of the ’177 [sic] Patent. (See e.g., Dkt. No. 18-1, at 2:7–
            10 (“In one embodiment, software algorithm can be used to multiply
  2         the light sensor output with the user selectable brightness control. In
  3         another embodiment, analog or mixed signal circuits can be used to
            perform the multiplication.”) (emphasis added).)
  4
      Id., at pp. 3-4 (emphasis in original).
  5
            Other courts have similarly interpreted “configured to.” SIPCO, LLC v.
  6
      ABB, Inc., 2012 WL 3112302, at *11 (E.D. Tex. July 30, 2012) (construing
  7
      “configured to” as “actually programmed or equipped with hardware or software
  8
      to”); Radware Ltd. v. A10 Networks, Inc., 2014 WL 1572644, at *12 (N.D. Cal.
  9
      April 18, 2014) (in the context of software claims, the court construed “configured
10
      to” as “programmed to [perform certain functions]” stating that “configured to”
11
      requires “that the claimed feature be included in the software.”).
12
            As the district court in the Samsung case noted, the invention of the ’117
13
      patent can be implemented in software or hardware. Ex. A, col. 2:7–10, 5:35-38,
14
      14:9-12; Ex. C at pp 3-4. Therefore, consistent with the court in Samsung and other
15
      courts, “configured to” in the claims should be construed to be as “actually
16
      programmed or implemented with hardware or software to.”
17
            Polaris’ proposed construction is also consistent with the Federal Circuit’s
18
      interpretation of “configured to” in patent claims.
19
            To take a simple example, a patent that claims an automobile
20          configured to operate in third gear would be infringed by an
21          automobile that is configured to operate in first, second, and third
            gears. The automobile is at all times configured to operate in any one
22          of its possible gears, including the infringing one, even if the
23          automobile is never driven in the infringing gear.

24    Core Wireless Licensing S.A.R.L. v. Apple Inc., 899 F.3d 1356, 1363 (Fed. Cir.

25    2018). In the Federal Circuit’s example, the car is programmed or implemented

26    with hardware or software to operate in first, second, and third gears and thus

27    configured to operate in any one of those gears. Id. Polaris’ proposed construction

28    is thus consistent with the construction of the term by numerous federal courts.

                                                                PLAINTIFF’S OPENING CLAIM
                                                - 10 -               CONSTRUCTION BRIEF
                                                              CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 106 Filed 09/13/19 Page 15 of 30 Page ID
                                 #:4669


  1         Therefore, the Court should adopt Polaris’ construction of “configured to.”
  2         C.     “Dark Level Bias” Terms
  3                    Claim Term                           Polaris’        VIZIO’s
  4                                                       Construction     Construction
  5    “a dark level bias configured to adjust the      Plain and ordinary Indefinite
  6    combined signal to generate a brightness         meaning
       control signal that is used to control a
  7    brightness level of a visible display”
  8
       “wherein the dark level bias is provided to      Plain and ordinary Indefinite
  9    the multiplier such that the amount of           meaning
       adjustment to the combined signal is
10
       dependent on the user selectable brightness
11     setting”
12     “wherein the dark level bias is added to the     Plain and ordinary Indefinite
13     combined signal such that the amount of          meaning
       adjustment to the combined signal is
14     independent of the user selectable brightness
15     setting”
16     “wherein the dark level bias is added to an      Plain and ordinary Indefinite
17     output of the multiplier”                        meaning

18     “adjusting the combined signal with a dark       Plain and ordinary Indefinite
       level bias to generate a brightness control      meaning
19
       signal for controlling brightness of a visible
20     display”
21     “wherein the dark level bias is added to the  Plain and ordinary Indefinite
22     combined signal after selective               meaning
       multiplication such that the amount of
23     adjustment to the combined signal is
24     independent of the input signal and the sense
       signal”
25
26          VIZIO contends that all six of the phrases containing “dark level bias” are
27    indefinite thereby rendering all claims of the ’117 patent invalid. VIZIO has not
28    provided Polaris with its theory of indefiniteness for each of these terms as VIZIO

                                                               PLAINTIFF’S OPENING CLAIM
                                              - 11 -                CONSTRUCTION BRIEF
                                                             CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 106 Filed 09/13/19 Page 16 of 30 Page ID
                                 #:4670


  1   has refused to articulate its theory of indefiniteness in the Joint Claim Construction
  2   Statement or in its invalidity contentions. VIZIO has only stated that “dark level
  3   bias” is indefinite under the law. As explained below, VIZIO’s arguments are not
  4   consistent with intrinsic evidence or the law.
  5                 1. “Dark Level Bias” Has Its Plain and Ordinary Meaning Based
                       on the Intrinsic Evidence
  6
  7         The term “dark level bias” should be given its plain and ordinary meaning.
  8   One of ordinary skill in the art would understand the plain and ordinary meaning of
  9   “bias” in the context of the ’117 patent to be a value, which can be, for instance, a
10    voltage value of an electrical signal or a value of a software variable in a software
11    implementation as the patent states that the invention can be implemented in
12    hardware or software. Ex. A, col. 2:7-103, 5:37-384, 14:9-125; Balakrishnan Decl.,
13    ¶¶27-28. One of ordinary skill in the art would thus understand that “dark level
14    bias” refers to the “bias” value when the ambient light level is low (i.e., at a dark
15    level). Id.
16          The intrinsic evidence supports Polaris’ plain and ordinary meaning
17    construction of “dark level bias.” Claim construction begins with the language of
18    the claims. Here, one of ordinary skill in the art would understand the claim
19    language to define “dark level bias” as a value that adjusts the combined signal to
20    maintain the brightness control signal above a predetermined level when the
21    ambient light level is very low (i.e. “approximately zero”). Id. at ¶28.
22          1. A brightness control circuit with selective ambient light correction

23
      3
        “In one embodiment, software algorithm can be used to multiply the light sensor
24    output with the user selectable brightness control. In another embodiment, analog or
25    mixed-signal circuits can be used to perform the multiplication.”
      4
        “The multiplier circuit 106 can be implemented using software algorithm or
26    analog/mixed-signal circuitry.”
      5
27      “The method of claim 15, wherein the step of selectively multiplying the input
      signal with the sense signal is performed by a software algorithm, an analog circuit,
28
      or a mixed-signal circuit.”
                                                                 PLAINTIFF’S OPENING CLAIM
                                              - 12 -                  CONSTRUCTION BRIEF
                                                               CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 106 Filed 09/13/19 Page 17 of 30 Page ID
                                 #:4671


  1         comprising:

  2         a first input configured to receive a user signal indicative of a user
            selectable brightness setting;
  3
            a light sensor configured to sense ambient light and to output a
  4         sensing signal indicative of the ambient light level;
  5         a multiplier configured to selectively generate a combined signal
            based on both the user signal and the sensing signal; and
  6
            a dark level bias configured to adjust the combined signal to
  7         generate a brightness control signal that is used to control a brightness
  8         level of a visible display such that the brightness control signal is
            maintained above a predetermined level when the ambient light level
  9         decreases to approximately zero.
10    Ex. A, claim 1. This adjustment by the “dark level bias” is important as it allows
11    the screen to still be visible in the absence of ambient light when the sensing signal
12    is, for example, a value of zero. Balakrishnan Decl., ¶28.
13          The dependent claims similarly confirm that the “dark level bias” has its
14    plain and ordinary meaning of a “value” (e.g., voltage value of an electrical signal
15    or value of a software variable). Id. at ¶29. In the dependent claims, the “dark
16    level bias” is “added to,” or multiplied by, other signal values, which only makes
17    sense if the “dark level bias” is a “value.”
18          3. The brightness control circuit of claim 2, wherein the multiplier
19          multiplies a sum of the user signal and the sensing signal by the
            dark level bias to generate an output signal corresponding to the
20          brightness control signal.
21          4. The brightness control circuit of claim 1, wherein the dark level
22          bias is added to the combined signal such that the amount of
            adjustment to the combined signal is independent of the user
23          selectable brightness setting.
24          5. The brightness control circuit of claim 4, wherein the dark level
            bias is added to an output of the multiplier.
25
            17. The method of claim 15, wherein the dark level bias is added to
26          the sense signal before selective multiplication such that the amount
27          of adjustment to the combined signal is dependent on the input signal.
28          18. The method of claim 15, wherein the dark level bias is added to

                                                                PLAINTIFF’S OPENING CLAIM
                                              - 13 -                 CONSTRUCTION BRIEF
                                                              CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 106 Filed 09/13/19 Page 18 of 30 Page ID
                                 #:4672


  1          the combined signal after selective multiplication such that the
             amount of adjustment to the combined signal is independent of the
  2          input signal and the sense signal.
  3   Ex. A, claims 3-5, 17-18. Because the “dark level bias” is added to, and multiplied
  4   by, other signal values, the “dark level bias” must be a value (e.g., voltage value of
  5   an electrical signal or value of a software variable), which is consistent with its
  6   plain and ordinary meaning to one of ordinary skill in the art. Balakrishnan Decl.,
  7   ¶29.
  8          Further, Polaris’ construction is supported by the embodiments of the ’117
  9   patent. Id. at ¶¶30-34. For example, Figure 1 is a block diagram showing that the
10    “dark level bias” can be scaled by scalar circuit K1 indicating that it is a value that
11    can be scaled. Ex. A, Fig. 1, col. 4:45-61. Figure 1 then shows the value of the
12    “dark level bias” being added to the sensing signal from the light sensor before
13    being multiplied by the dimming control (i.e., user signal). Id.
14
15
16
17
18
19
20
21
22
23
24
25    Ex. A, Fig. 1. The fact that the “dark level bias” is added to the sensing signal
26    confirms that the “dark level bias” is a value (e.g., voltage value of an electrical
27    signal or the value of a software variable). Balakrishnan Decl., ¶30.
28           Similarly, Figure 2 is a block diagram showing the “dark level bias” is a
                                                                 PLAINTIFF’S OPENING CLAIM
                                              - 14 -                  CONSTRUCTION BRIEF
                                                               CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 106 Filed 09/13/19 Page 19 of 30 Page ID
                                 #:4673


  1   “value” that can be scaled by scalar circuit K1. Ex. A, Fig. 2, col. 5:15-29;
  2   Balakrishnan Decl., ¶31. The dark level bias value is then added to the product of
  3   the sensing signal and user signal by summing circuit 104. Id.
  4
  5
  6
  7
  8
  9
10
11
12
13
14    Ex. A, Fig. 2. The fact that the “dark level bias” is added by summing circuit 104
15    means that it is a “value” used in determining the brightness control signal.
16    Balakrishnan Decl., ¶31.
17          With respect to Figures 4, 8, and 9, the ’117 patent discloses equations
18    confirming that the “dark level bias” is a value in accordance with its plain and
19    ordinary meaning. Id. at ¶¶32-34. In the equation for Figure 4, the first
20    mathematical term in brackets is the “dark level bias” wherein VCC is the logic
21    high output from the input buffer circuit and R1-R4 are resistor values.
22
23
24
25
26
27          The term “dutycycle” corresponds to the duty cycle of the user
            adjustable PWM logic signal. The term “VCC” corresponds to the
28          logic high output from the input buffer circuit 410. The term “ISRC”
                                                                PLAINTIFF’S OPENING CLAIM
                                             - 15 -                  CONSTRUCTION BRIEF
                                                              CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 106 Filed 09/13/19 Page 20 of 30 Page ID
                                 #:4674


  1         corresponds to the sensor current signal. The first major term within
            the brackets corresponds to a scaled dark bias level of the brightness
  2         control signal in total ambient darkness. The second major term
  3         within the brackets introduces the effect of the visible light sensor
            402. The network of resistors 412, 420 416, 418 helps to provide the
  4         dark bias level and to scale the product of the sensor current signal
  5         and the user adjustable PWM logic signal.
  6   Ex. A, Fig. 4, col. 7:17-35. Defining the dark level bias mathematically confirms

  7   that the dark level bias is a value (e.g., voltage value of an electrical signal or the

  8   value of a software variable) that can be used to calculate or determine the

  9   brightness control signal. Balakrishnan Decl., ¶32.

10          In Figure 8, the automatic brightness control operates according to the

11    following equation.

12
13
14
15    Id. at col. 9:61-10:19. ISRC is the sensing signal, and the first bracketed term is the
16    dark level bias value. Id. at Fig. 8, col. 9:38-10:19. R3 is a user signal. Id. Again,
17    by defining the “dark level bias” mathematically, the ’117 patent confirms that the
18    “dark level bias” is a value. Balakrishnan Decl., ¶33.
19          Similarly, in Figure 9, the dark level bias is again the first mathematical term
20    in brackets containing “VCC.”
21
22
23
24
25    Ex. A at col. 11:10-15. The fact that the dark level bias is expressed as a
26    mathematical term in an equation in each of these embodiments confirms that the
27    “dark level bias” has its plain and ordinary meaning as a value where the ambient
28    light is approximately zero (i.e., in the absence of ambient light). Id. Therefore, the

                                                                  PLAINTIFF’S OPENING CLAIM
                                               - 16 -                  CONSTRUCTION BRIEF
                                                                CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 106 Filed 09/13/19 Page 21 of 30 Page ID
                                 #:4675


  1   claim language and embodiments both confirm that “dark level bias” should be
  2   given its plain and ordinary meaning.
  3                 2. Another District Court, Polaris’ Expert, and VIZIO’s Expert
                        All Agree That “Dark Level Bias” Is Definite And Has Its
  4                     Plain and Ordinary Meaning
  5         VIZIO’s indefiniteness arguments regarding “dark level bias” are meritless
  6   and should be rejected by the Court. VIZIO cannot show by clear and convincing
  7   evidence that “dark level bias” when read in light of the specification fails to inform
  8   with reasonable certainty one of ordinary skill in the art about the scope of the
  9   invention. BASF, 875 F.3d at 1365. First, based on the intrinsic evidence discussed
10    above, in the Samsung case, another district court construed “dark level bias” in the
11    claims of the ’117 patent to be definite and have its “plain and ordinary meaning.”
12    The district court in that case reasoned as follows:
13          The parties do not dispute that the dark level bias is a value. Indeed,
            it is clear from the context of the surrounding claim language that
14          the dark level bias is a value. There is no need to clarify this in a
15          claim construction. There is also no need to change “adjust” to
            “change” and “adjusting” to “changing.”… Accordingly, the Court
16          rejects Defendants’ proposed “added”/“adding” and “predetermined”
17          limitations and holds that the “dark level bias” terms have their
            plain and ordinary meaning without the need for further
18          construction.
19    Ex. D, at 25, 30. In that case, both parties and the court agreed that the term “dark
20    level bias” was definite and referred to a “value” consistent with its plain and
21    ordinary meaning based on the claim language and intrinsic evidence. Id.
22          The fact that another district court considered the intrinsic evidence and
23    construed “dark level bias” to have its plain and ordinary meaning without the need
24    for further construction is strong evidence that “dark level bias” is definite and that
25    its meaning is clear from the surrounding claim language. Id. Based on the strong
26    reasoning of the district court in Samsung which held that “dark level bias” had its
27    plain and ordinary meaning, VIZIO cannot meet its burden of proving
28    indefiniteness by clear and convincing evidence.
                                                                 PLAINTIFF’S OPENING CLAIM
                                              - 17 -                  CONSTRUCTION BRIEF
                                                               CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 106 Filed 09/13/19 Page 22 of 30 Page ID
                                 #:4676


  1         Second, both parties’ experts agree that one of ordinary skill in the art would
  2   understand that the term “dark level bias” to have its plain meaning of “value”
  3   based on the intrinsic evidence. Polaris’ expert, Professor Ravin Balakrishnan, has
  4   provided the following testimony that one of ordinary skill in the art would
  5   understand “dark level bias” to have its plain and ordinary meaning:
  6         In view of the specification and claim language, one of ordinary skill
  7         in the art would understand “dark level bias” with reasonable
            certainty. One of ordinary skill in the art would understand the
  8         plain and ordinary meaning of “dark level bias” in the context of
  9         the ’117 patent to be a value (e.g., voltage value of an electrical
            signal or a value of a software variable). This value adjusts the
10          combined signal to maintain the brightness control signal above a
11          predetermined level when the ambient light level decreases to
            approximately zero (i.e., at a “dark level”).
12
      Balakrishnan Decl., ¶27.
13
            Similarly, VIZIO’s expert in this case,6 Dr. Phillip Hobbs, agrees that “dark
14
      level bias” is definite and that one of ordinary skill in the art would understand the
15
      plain and ordinary meaning of “dark level bias” in the context of the ’117 patent to
16
      be a “value.” In addition to being VIZIO’s expert in this case, Dr. Hobbs was also
17
      Samsung’s expert regarding the ’117 patent in the Samsung case. In claim
18
      construction in the Samsung case, Dr. Hobbs provided the following testimony
19
      regarding the meaning of “dark level bias” in the ’117 patent:
20
            40. In my opinion, one skilled in the art would have understood the
21          term “a dark level bias configured to adjust the combined signal”
22          (claim 1) to mean a predetermined value that is added to the
            combined signal. Similarly, one skilled in the art would have
23          understood the term “adjusting the combined signal with a dark
24          level bias” (claim 15) to mean adding a predetermined value to the
            combined signal…
25
            42. This is reinforced by the equations for calculating the brightness
26          control signal that are provided later in the specification (in
27
      6
       Dr. Hobbs submitted an expert declaration on behalf of VIZIO in support of its
28
      Rule 11 motion just over 6 weeks ago (ECF 74-2).
                                                                 PLAINTIFF’S OPENING CLAIM
                                              - 18 -                  CONSTRUCTION BRIEF
                                                               CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 106 Filed 09/13/19 Page 23 of 30 Page ID
                                 #:4677


  1         description of Figures 4, 8, and 9), which further confirm that the dark
            level bias value...”
  2
      Id. VIZIO’s expert, Dr. Hobbs, thus agrees with Polaris’ expert, Dr. Balakrishnan,
  3
      that “dark level bias” is definite and reasonably certain to one of ordinary skill in
  4
      the art.7 Balakrishnan Decl., ¶¶27-28; Ex. E, at pp. 17-18. Both experts and the
  5
      district court understood “dark level bias” to be a value in the context of the claims
  6
      of the ’117 patent and thus not indefinite. Balakrishnan Decl., ¶27; Ex. E, at pp. 17-
  7
      18; Ex. D, at 25, 30.
  8
            Despite the fact that Dr. Hobbs has been retained by VIZIO in this case and
  9
      has experience as an expert on the ’117 patent, VIZIO has suspiciously abandoned
10
      Dr. Hobbs for purposes of claim construction as his testimony regarding the ’117
11
      patent is fatal to VIZIO’s indefiniteness arguments in this case.
12
            Third, VIZIO cannot meet the clear and convincing evidence standard for
13
      indefiniteness. Here, the evidence is overwhelming that the “dark level bias” terms
14
      are definite. As discussed above, the district court in the Samsung case has already
15
      found the term “dark level bias” to be definite and construed it to have its plain and
16
      ordinary meaning. Ex. D, at 25, 30. The fact that “dark level bias” was construed
17
      by a district court to have its plain and ordinary meaning confirms that the term is
18
      reasonably certain and definite under the law.
19
            Moreover, in the Samsung case, both parties and both of their experts
20
      agreed that “dark level bias” was definite and that one of ordinary skill in the art
21
      would understand “dark level bias” to be a “value” based on the intrinsic evidence.
22
      Ex. D, at 25, 30; Ex. E, at pp. 17-18. The fact that neither party nor their experts
23
      raised any issue of indefiniteness regarding “dark level bias” is very strong
24
      evidence that “dark level bias” is reasonably certain and definite. Moreover,
25
26    7
        While the court in the Samsung case rejected “Defendants’ proposed
27    ‘added’/’adding’ and ‘predetermined’ limitations,” the Court held that the “dark
      level bias” was a “value” as both parties and Dr. Hobbs agreed. Ex. D, at 25, 30,
28
      Ex. E, at pp. 17-18.
                                                                 PLAINTIFF’S OPENING CLAIM
                                              - 19 -                  CONSTRUCTION BRIEF
                                                               CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 106 Filed 09/13/19 Page 24 of 30 Page ID
                                 #:4678


  1   Polaris’ expert and VIZIO’s own expert in this case, Dr. Hobbs, have testified that
  2   “dark level bias” is definite and has a plain and ordinary meaning to one of ordinary
  3   skill in the art.
  4          Therefore, VIZIO cannot meet its burden of proving indefiniteness by clear
  5   and convincing evidence given the fact that Samsung, Polaris, Polaris’ expert Dr.
  6   Balakrishnan, VIZIO’s expert Dr. Hobbs, and another district court all agree that
  7   “dark level bias” in the claims of the ’117 patent is definite and has a plain and
  8   ordinary meaning of a “value” to one of ordinary skill in the art.
  9          Based on the weight of the intrinsic and extrinsic evidence, the Court should
10    adopt Polaris’ constructions for the “dark level bias” terms.
11           D. “The Brightness Control Signal Is Maintained Above a
12              Predetermined Level When the Ambient Light Level Decreases to
                Approximately Zero”
13
                          Claim Term                          Polaris’        VIZIO’s
14
                                                            Construction     Construction
15
       “the brightness control signal is maintained       Plain and          Indefinite
16     above a predetermined level when the ambient       ordinary
17     light level decreases to approximately zero”       meaning

18           The parties dispute whether the phrase “the brightness control signal is
19    maintained above a predetermined level when the ambient light level decreases to
20    approximately zero” is indefinite. While VIZIO has not told Polaris its theory of
21    indefiniteness, VIZIO has identified its position that the terms “predetermined
22    level” and “approximately zero” are indefinite. Because the ’117 patent’s
23    specification and prosecution history inform one of ordinary skill in the art of the
24    scope of this language with reasonable certainty, the Court should find this
25    limitation definite and adopt Polaris’ plain and ordinary meaning construction.
26           The ’117 patent explains that the “dark level bias” maintains the brightness
27    control signal “above a predetermined level when the ambient light level decreases
28    to approximately zero” so that the display is visible in the absence of ambient light.

                                                                PLAINTIFF’S OPENING CLAIM
                                              - 20 -                 CONSTRUCTION BRIEF
                                                              CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 106 Filed 09/13/19 Page 25 of 30 Page ID
                                 #:4679


  1         The dark level bias circuit maintains the brightness control signal
            above a predetermined level when the ambient light level decreases
  2         to approximately zero. Thus, the dark level bias circuit ensures a
  3         predefined (or minimum) brightness in total ambient darkness.
  4   Ex. A, col. 2:57-61. One of ordinary skill in the art would thus understand that, as

  5   long as there is a predetermined level above which the brightness control signal is

  6   maintained when the ambient light reaches zero, then the “predetermined level”

  7   limitation is met. Balakrishnan Decl., ¶¶37-38.

  8         Figure 3 shows an example of the voltage values of the brightness control

  9   signal versus ambient light levels in the embodiment shown in Figure 1. Ex. A, col.

10    5:44-46. The six lines plotted in Figure 3 (100% Duty, 80% Duty, 60% Duty, 40%

11    Duty, 20% Duty, and 0% Duty) represent different brightness settings selected by

12    the user. Id. at col. 5:52-6:21.

13          For each line in Figure 3, the brightness control signal decreases as the

14    ambient light level decreases; and the rate of change for each curve depends on the

15    user signal (i.e., the “duty”). Id. at col. 6:4-6. The ’117 patent explains that “higher

16    user settings cause the associated brightness control signals to increase faster as a

17    function of ambient light level.” Id. at 6:7-9.

18          As the ambient light approaches zero (i.e., “approximately zero”), the ’117

19    patent explains (and Figure 3 shows) that the brightness control signals drop to a

20    “predetermined level” as shown in annotated Figure 3 below. Id. at col. 5:52-6:21;

21    Balakrishnan Decl., ¶¶38-42.

22
23
24
25
26
27
28

                                                                 PLAINTIFF’S OPENING CLAIM
                                              - 21 -                  CONSTRUCTION BRIEF
                                                               CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 106 Filed 09/13/19 Page 26 of 30 Page ID
                                 #:4680


  1
  2
  3
  4
  5
  6
  7
  8
  9
10
11
12
13    Ex. A, Fig. 3. As Figure 3 shows, the “predetermined level” of the brightness

14    control signal voltage when the ambient light is approximately zero can vary

15    depending on the brightness setting selected by the user (e.g., the duty).

16    Balakrishnan Decl., ¶41. For example, when the user selects a brightness setting

17    that corresponds to the 100% duty (blue line), the “predetermined level” in Figure 3

18    is 20% of the maximum brightness control signal voltage when the ambient light

19    level is “approximately zero.” Similarly, when the user selects a brightness setting

20    that corresponds to the 40% duty (green line), the “predetermined level” is about

21    8% of the maximum brightness control signal voltage when the ambient light level

22    is “approximately zero.” Further, the ’117 patent teaches that the “predetermined

23    level” can vary depending on the dark level bias and the user brightness setting

24    selected by the user. Id. at 6:10-12. As long as there is a predetermined level

25    above which the brightness control signal is maintained when the ambient light

26    reaches zero, one of ordinary skill in the art would understand that the

27    “predetermined level” limitation is met. Balakrishnan Decl., ¶¶37-38.

28          The ’117 patent’s specification thus informs one of skill in the art, with

                                                                PLAINTIFF’S OPENING CLAIM
                                             - 22 -                  CONSTRUCTION BRIEF
                                                              CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 106 Filed 09/13/19 Page 27 of 30 Page ID
                                 #:4681


  1   reasonable certainty, of the scope of the claim language requiring “that brightness
  2   control signal is maintained above a predetermined level when the ambient light
  3   level decreases to approximately zero.” Balakrishnan Decl., ¶¶37-42. Further, one
  4   of ordinary skill in the art would understand that, as the ambient light decreases, the
  5   value of the brightness control signal will decrease. Id. at ¶¶38-42. One of ordinary
  6   skill in the art would understand that, when the ambient light is approximately zero
  7   (i.e., total ambient darkness), the brightness control signal will be maintained at a
  8   predetermined level of brightness that keeps the display visible for the user in
  9   complete darkness. Balakrishnan Decl., ¶¶38-42; Ex. A, col. 5:30-35.
10          In view of the specification and Figure 3, VIZIO’s argument that
11    “predetermined level” is indefinite is meritless. First, as discussed above, the ’117
12    patent specification provides numerous examples and discussion of maintaining the
13    brightness control signal above a “predetermined level” that would inform one of
14    skill in the art of the meaning and scope of this claim language. See, e.g., Ex. A,
15    col. 2:57-59, 5:38-41, 12:38-43, 14:4-9. Figure 3 alone provides examples of
16    “predetermined levels” of about 20%, 16%, 12%, 8%, 4%, and 0% of the maximum
17    brightness control voltage. Id. at Fig. 3; Balakrishnan Decl., ¶¶39-42.
18          Second, a specific “predetermined level” is not necessary for a potential
19    infringer to determine whether they infringe the ’117 patent. If an accused display
20    maintains brightness above any “predetermined level” in ambient darkness (when
21    ambient light is approximately zero), this limitation is satisfied regardless of the
22    numerical value of the “predetermined level.” Balakrishnan Decl., ¶42.
23          Third, courts have repeatedly found the term “predetermined” to be definite.
24    IBM v. The Priceline Grp., Inc., 2016 WL 6405824, *5-6 (D. Del. Oct. 28, 2016)
25    (rejecting an indefiniteness argument and finding “predetermined plan” did not
26    require construction); Integra LifeSciences Corp. v. HyperBranch Medical Tech.,
27    Inc., 2017 WL 3336274, *22 (D. Del. Jul. 27, 2017) (“There is no dispute that
28    ‘predetermined’ means ‘determined in advance.’”).
                                                                 PLAINTIFF’S OPENING CLAIM
                                              - 23 -                  CONSTRUCTION BRIEF
                                                               CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 106 Filed 09/13/19 Page 28 of 30 Page ID
                                 #:4682


  1         Additionally, VIZIO argues that the term “approximately” renders all claims
  2   of the ’117 patent invalid as indefinite. This is incorrect. The ’117 patent’s use of
  3   “approximately zero” does not render the claim language indefinite. First, “a
  4   patentee need not define his invention with mathematical precision in order to
  5   comply with the definiteness requirement.” Interval Licensing, 766 F.3d at 1370
  6   (“absolute or mathematical precision is not required” to make a claim definite).
  7   One of ordinary skill in the art would clearly understand the scope of the claims and
  8   whether there is infringement because the claims simply require that, as the ambient
  9   light approaches and reaches zero, the system maintains the brightness control
10    signal above a predetermined level such that the brightness control signal never
11    goes below that level when the ambient light is zero. Balakrishnan Decl., ¶42.
12    Identifying such a predetermined level for the brightness control signal at zero
13    ambient light is straightforward. The term “approximately zero” accounts for any
14    measurement or rounding errors present in ambient light sensors. Duraflame, Inc.
15    v. Hearthmark, LLC, 2013 WL 594241, at *7–8 (N.D. Cal. Feb. 14, 2013)
16    (construing similar term “about” to include amounts “within measurement errors
17    and rounding approximations”).
18          Second, courts have repeatedly and consistently held that “approximately” is
19    definite and found that the term simply serves to avoid strict numerical boundaries
20    that would unnecessarily constrain claim scope. Twin Rivers Eng’g, Inc. v.
21    Fieldpiece Instruments, Inc., 2018 WL 1583382, *5 (C.D. Cal. 2018) (“The word
22    ‘approximately’ is commonly understood to mean ‘reasonably close to: nearly,
23    almost, about.’”); Max Blu Techs., LLC v. Cinedigm Corp., 2016 WL 3688801, *30
24    (E.D. Tex. Jul. 12, 2016) (finding the claim language’s use of “approximately” was
25    definite and was “used to avoid strict numerical boundaries.”); Thomas Swan & Co.
26    Ltd. v. Finisar Corp., 2014 WL 2885296, *27-28 (E.D. Tex. Jun. 25, 2014)
27    (rejecting indefiniteness arguments and construing “approximately” terms to mean
28    “close to”); Messer v. HO Sports Co. Inc., 2007 WL 2011210, *9-11 (D. Or. Jul. 9,
                                                                PLAINTIFF’S OPENING CLAIM
                                             - 24 -                  CONSTRUCTION BRIEF
                                                              CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 106 Filed 09/13/19 Page 29 of 30 Page ID
                                 #:4683


  1   2007) (treating “approximately” like “about” and construing the term in the context
  2   of the claim to extend beyond the specific values recited in the claims).
  3         Therefore, for the aforementioned reasons, the Court should reject VIZIO’s
  4   indefiniteness arguments, and construe “the brightness control signal is maintained
  5   above a predetermined level when the ambient light level decreases to
  6   approximately zero” to have its plain and ordinary meaning.
  7         E.     “Overdrive Clamp Circuit”
  8          Claim Term              Polaris’ Construction       VIZIO’s Construction
  9
       “the brightness control     Plain and ordinary           Plain and ordinary
10     signal is maintained        meaning                      meaning
11     above a predetermined
       level when the ambient
12     light level decreases to
13     approximately zero”

14          Since filing the Joint Claim Construction Statement, the parties have reached
15    agreement on the term “overdrive clamp circuit.” VIZIO informed Polaris that it
16    agreed with Polaris’ construction just one day before the claim construction briefing
17    was due to be filed with the Court. Ex. F, 9/12/19 Email. Because both parties
18    agree that “overdrive clamp circuit” should have its plain and ordinary meaning
19    without any further construction required by the Court, the parties request that the
20    Court adopt the parties’ agreed to construction. Id.
21    V.    CONCLUSION
22          For the aforementioned reasons, the Court should adopt Polaris’
23    constructions for the disputed terms.
24
25
26
27
28

                                                                PLAINTIFF’S OPENING CLAIM
                                              - 25 -                 CONSTRUCTION BRIEF
                                                              CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 106 Filed 09/13/19 Page 30 of 30 Page ID
                                 #:4684


  1   Dated: September 13, 2019            FEINBERG DAY KRAMER
                                           ALBERTI TONKOVICH LIM &
  2                                        BELLOLI LLP
  3
  4                                        By: /s/ Robert F. Kramer
  5                                            Robert F. Kramer
  6                                        Attorneys for Plaintiff
  7                                        Polaris PowerLED Technologies, LLC
  8
  9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         PLAINTIFF’S OPENING CLAIM
                                        - 26 -                CONSTRUCTION BRIEF
                                                       CASE NO. 8:18-cv-01571-JVS-DFM
